Citation Nr: 9905424	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-21 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. A. Dowdell, Counsel


INTRODUCTION

The appellant served on active duty from August 1975 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1995 rating 
decision by the Department of Veterans Affairs (VA) Los 
Angeles, California Regional Office (RO), which, in pertinent 
part, denied service connection for residuals of a back 
injury, residuals of a right knee injury, and diabetes 
mellitus.  The veteran perfected a timely appeal to all of 
the issues.  The veteran's claims folder was thereafter 
transferred to the Montgomery, Alabama, RO, due to change in 
the veteran's residence.


REMAND

A review of the service medical records reflects that from 
February to April 1978 the appellant was treated for an 
injury to the right knee, which occurred while skiing.  The 
diagnoses included strained knee ligaments.  The veteran's 
treatment included being in a cast for two weeks.  In the 
appellant's application for compensation benefits, he claimed 
service connection for a right knee.  He has further 
indicated that he underwent arthroscopic surgery on the right 
knee in the early 1980s.  

The Board notes that the appellant during a VA examination in 
March 1995 complained of problems only with his left knee and 
reported surgery on his left knee rather than his right knee.  
During his videoconference hearing before a member of the 
Board in October 1998, the appellant testified that he had 
difficulty with his memory since he began experiencing 
seizures.  The private medical records confirm treatment for 
seizure activity beginning in 1994.  Additionally, an August 
1996 VA report indicates that there was instability in the 
right knee.  In view of these facts, the Board is of the 
opinion that another VA examination should be conducted.

During his hearing the appellant further stated that he was 
receiving disability benefits from the Social Security 
Administration (SSA) because of the disabilities in issue.  
He also indicated that he had difficulty remembering where he 
has been treated.  As such, the Board is of the opinion that 
the SSA records should be obtained.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following:

1. The RO should request the appellant to 
furnish the date he was awarded SSA 
disability benefits.  The RO should also 
inform the appellant that he has the 
opportunity to submit addition medical 
evidence and argument in support of his 
claim.

2.  The RO should take the appropriate 
action to obtain a copy of the decision 
awarding SSA disability benefits and the 
evidence on which the award was based.

3.  The RO should request the VA medical 
facilities in Birmingham, Alabama, and 
Huntsville, Alabama, to furnish copies of 
all treatment records.

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity and etiology of any 
right knee disability.  All testing and 
any specialized examinations, to include 
X- rays, deemed necessary should be 
performed.  The claims folder and a copy 
of this Remand should be made available 
to the examiner in conjunction with the 
examination.  It is requested that the 
examiner indicate whether there are any 
findings consistent with the residuals of 
arthroscopic surgery, which reportedly 
occurred in the early 1980s.  If a 
disability involving the right knee is 
diagnosed, it is requested that the 
examiner render an opinion as whether it 
is as likely as not that the disability 
diagnosed is causally related to the 
right knee injuries and findings during 
service.  The examiner should provide a 
rationale for all conclusions reached, as 
such information is essential to the 
Board's determination.


Thereafter, the case should be reviewed by the RO.  If the 
benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






